DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 11/10/2021 has been entered. Applicant’s amendments have overcome the 112 rejections and provisional statutory double patenting rejections set forth in the previous non-final office action mailed 5/11/2021. Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US 9,161,878) in view of Shah et al. (US 6,509,094), and further in view of Bobroff (US 6,190,344).
Regarding claim 1, Pamplin teaches a compression garment (see abstract and Fig. 2), comprising:
A fabric sleeve (Fig. 2, 14);
A flex frame arranged at an exterior surface of the fabric sleeve (fig. 2, flex frames 20a-20g), the flex frame defining a broad surface (see Fig. 3B) and comprising:
A series of protruding regions each having a first thickness in a proximal-distal direction (Fig. 3B, 21c), wherein a thickness of the flex frame is greatest at each of the series of protruding regions (see Fig. 3B, raised portion of the strut is the most thick portion of the flex frame), and wherein the series of protruding regions comprises a first set of grooves arranged at a first edge of the series of protruding regions (Fig. 3B, top groove 28c) and a second set of grooves arranged at second edges of the series of protruding regions (Fig. 3B, lower groove 27c);
A series of enclosed openings each having a second thickness in a proximal-distal direction, each of the series of enclosed openings passing orthogonally through the broad surface of the flex frame, the series of enclosed openings arranged in an alternating sequence with the series of protruding regions (see Figs. 3A and 3B, enclosed openings 22c having a smaller thickness, since they don’t have the 
A series of bridges of unitary construction with the series of protruding regions and the series of enclosed openings (Fig. 3b, 25c), each of the series of bridges having a bridge thickness in a proximal-distal direction that is smaller than the first thickness and the second thickness (see Fig 3B, the height in the proximal-distal direction of the bridges shown in 3B have a smaller height than that of the struts and enclosed openings) and coupling adjacent protruding region-enclosed opening pairs of the series of protruding regions and the series of enclosed openings (see figs. 3a and 3b showing bridges connecting these portions of the frame);
	A first body of shape memory material, the first body of shape memory material comprising a shape memory alloy retained at the first set of grooves and the second set of grooves in a crossed arrangement (Fig. 3a, 40; see col. 12, lines 47-65)
A controller comprising a microprocessor, the controller electrically connected to at least one of the first body of shape memory material and the second body of shape memory material (Fig. 2, 50; see col. 11, lines 39-45) and comprising an active mode wherein, in the active mode
The controller applies a threshold current definition to at least one of the first and the second bodies of shape memory material and, in response, the body of shape memory alloy transitions from a first length to a second length, the second length smaller than the first length (see Fig. 8A, 118; see also col. 11, lines 63-65); and

Pamplin does not teach a second body of shape memory material comprising a shape memory polymer coupled to at least one of the first body of shape memory material and the flex frame.
However, Shah teaches a method of making shape-memory material (see abstract) wherein the shape memory alloy is coated with a polymer material (see fig 1, step 2).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to coat the shape memory alloy of Pamplin with a polymer, as taught by Shah, for the purpose of extending the alloy’s useful life (see col. 1, lines 40-45 of Shah). Further, it would be obvious to use a shape-memory polymer in order to keep the shape memory properties of the wire and Pamplin teaches that shape-memory polymers may be used in the compression device (see col. 7, lines 45-65).
Pamplin further does not teach a dual fastener system comprising a first fastener and a second fastener, the first fastener configured to be adjusted to set a custom default size for the compression garment, and the second fastener configured to be fastened to secure the compression garment on the user and unfastened to facilitate removal of the compression garment from the user without adjusting the first fastener.
However, Bobroff teaches an analogous brace support device for a limb (see Fig. 1 and abstract) wherein the brace comprises a dual fastener system (see Figs. 2 and 3, strap and 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the compression garment of Pamplin to comprise a dual fastener system that comprises a first fastener that allows a default size to be set and a second fastener to secure the garment once it is in place, as taught by Bobroff, for the purpose of using a fastening system that uses a “closed application” that permits the user an easier procedure for securing the device to the limb (see Bobroff col. 2, lines 38-65 discussing the benefits of a closed application system as opposed to an open application system).
Regarding claim 2, Pamplin further teaches wherein the first body of shape memory material crosses over itself proximal each of the series of enclosed openings (see Fig. 3a; see col. 11, lines 31-33)
Regarding claim 4, Pamplin further teaches wherein the controller is configured to apply a set of stimulation patterns (see fig. 4; see col. 13, lines 25-51), wherein each of the set of stimulation patterns comprises a current parameter for manipulation of at least one of the first and the second bodies of shape memory material in the active mode (see Fig. 4, 54; see col. 13, lines 25-29) and a temporal parameter associated with the current parameter (see Fig. 4, 58; see col. 13, lines 38-47).
Regarding claim 5, Pamplin wherein the compression garment comprises a first flex frame and a second flex frame (see Fig. 2, multiple flex frames used), the first and second flex frames controlled independently of each other, and wherein one of the set of stimulation patterns comprises a time delay between application of a current definition to the first flex frame and application of the current definition to the second flex frame (see col. 13, lines 38-48, the times can operate independent of one another, providing current to each frame).
Regarding claim 6, Pamplin, as modified by Shah, further teaches wherein the first body of shape memory material comprises a shape memory alloy and the second body of shape memory alloy comprises a shape memory polymer at least partially surrounding the shape memory alloy (see col. 7, lines 45-65; see Shah Fig. 2; Shah teaches coating a shape-memory alloy with polymer; as modified, the polymer would be shape-memory polymer in order to retain the same properties) , the shape memory polymer comprising an expanded state and a compressed state, wherein the transition from the expanded state to the compressed state 
Regarding claim 11, Pamplin further teaches wherein the body of shape memory material comprises a shape memory alloy retained by the series of support regions in a crossed arrangement along a length of the flex frame (see Fig. 3A, see col. 11, lines 31-33).
Pamplin does not teach a second body of shape memory material comprising a shape memory polymer coupled to at least one of the first body of shape memory material and the flex frame.
However, Shah teaches a method of making shape-memory material (see abstract) wherein the shape memory alloy is coated with a polymer material (see fig 1, step 2).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to coat the shape memory alloy of Pamplin with a polymer, as taught by Shah, for the purpose of extending the alloy’s useful life (see col. 1, lines 40-45 of Shah). Further, it would be obvious to use a shape-memory polymer in order to keep the shape memory properties of the wire and Pamplin teaches that shape-memory polymers may be used in the compression device (see col. 7, lines 45-65).
Regarding claim 12, Pamplin further teaches wherein the shape memory polymer comprises a first morphological state and a second morphological state (see col. 7, lines 59-65; col. 11, lines 8-16, the polymer lengthens or shortens based on temperature), wherein a transition from the first morphological state to the second morphological state is induced by a morphological change to the shape memory alloy (see col. 13, lines 38-54, the current is applied .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US 9,161,878) in view of Shah et al. (US 6,509,094) and further in view of Bobroff (US 6,190,344) as applied to claim 1 above, and further in view of Joseph (US PGPub 2012/0101417).
Regarding claim 3, Pamplin teaches all previous elements of the claim as stated above. Pamplin does not teach a connection from the controller to a vehicle power source.
However, Joseph teaches an analogous orthopedic compression device (see abstract and Fig. 1) with a heating element with a connection configured for a vehicle power source (see paragraph 164).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Pamplin to have a connection from the controller to a vehicle power source, as taught by Joseph, for the purpose of being able to use the device as needed within a vehicle and Joseph teaches this is a known alternative to a conventional battery.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US 9,161,878) in view of Shah et al. (US 6,509,094) and further in view of Bobroff (US 6,190,344) as applied to claim 1 above, and further in view of Holschuh et al. (US PGPub 2015/0073318).
Regarding claim 7, Pamplin, as modified, teaches all previous elements of the claim as stated above. Pamplin does not teach wherein the second body of shape memory material comprises a set of magnetic particles, wherein an applied magnetic field induces a morphological change in the second body of shape memory material.
However, Holschuh teaches an analogous compression garment with shape memory alloys (see abstract and Fig 1) wherein the shape memory material comprises a set of magnetic particles, wherein an applied magnetic field induces a morphological change in the second body of shape memory material (see paragraph 49, magnetic fields can be the stimulus used to change the shape of the shape memory material).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the shape memory material of Pamplin to have magnetic particles, wherein an applied magnetic field induces a morphological change in the second body of shape memory material, as taught by Holschuh, for the purpose of using a known stimuli to trigger the shape memory properties of the alloy.
Claims 8-10, 13, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US 9,161,878) in view of Bobroff (US 6,190,344).
Regarding claim 8, Pamplin teaches, a compression garment, comprising:  
a fabric sleeve (Fig. 2, 14);  
a flex frame arranged at an exterior surface of the fabric sleeve (fig. 2, flex frames 20a-20g), the flex frame defining a broad surface (see Fig. 3B) and comprising, 
a series of support regions each having a first thickness in a proximal-distal direction (see Fig. 3B, strut 21c, raised portion of the strut is the most thick portion of the flex frame); 	
a series of enclosed openings, each of the series of enclosed openings having a second thickness in a proximal-distal direction and passing orthogonally through the broad surface of the flex frame, the series of enclosed openings arranged in an 
a series of bridges of unitary construction with the series of support regions (Fig. 3b, 25c) and the series of enclosed openings, each of the series of bridges having a bridge thickness in a proximal-distal direction smaller than the first thickness and the second thickness (see Fig 3B, the height in the proximal-distal direction of the bridges shown in 3B have a smaller height than that of the struts and enclosed openings) and coupling adjacent support region-enclosed opening pairs of the series of protruding regions and the series of enclosed openings (see figs. 3a and 3b showing bridges connecting these portions of the frame).
Pamplin further does not teach a dual fastener system comprising a first fastener and a second fastener, the first fastener configured to be adjusted to set a custom default size for the compression garment, and the second fastener configured to be fastened to secure the compression garment on the user and unfastened to facilitate removal of the compression garment from the user without adjusting the first fastener.
However, Bobroff teaches an analogous brace support device for a limb (see Fig. 1 and abstract) wherein the brace comprises a dual fastener system (see Figs. 2 and 3, strap and fastener system for securing the brace to the limb) comprising a first fastener (fig. 2, strap 14 connected to buckle ring 18, this definition of fastener being consistent with applicant’s specification, see paragraph 88 of applicant’s spec describing the first fastener as a strap or 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the compression garment of Pamplin to comprise a dual fastener system that comprises a first fastener that allows a default size to be set and a second fastener to secure the garment once it is in place, as taught by Bobroff, for the purpose of using a fastening system that uses a “closed application” that permits the user an easier procedure for securing the device to the limb (see Bobroff col. 2, lines 38-65 discussing the benefits of a closed application system as opposed to an open application system).
Regarding claim 9, Pamplin further teaches a body of shape memory material (Fig. 3a, 40), the shape memory material comprising at least one of a shape memory alloy and a shape memory polymer (see col. 11, lines 31-33), at least part of the shape memory material retained 
Regarding claim 10, Pamplin further teaches a flexible backing coupled to an exterior surface of the flex frame (Fig. 8A, 106).
Regarding claim 13, Pamplin further teaches wherein a thickness of the flex frame is greatest at each of the series of support regions (see Fig. 3B, frame is thickest at protrusions 21c located on support strut).
Regarding claim 14, Pamplin further teaches wherein the series of support regions comprises a first set of grooves arranged at first edges of the series of support regions (Fig. 3B, top groove 28c) and a second set of grooves arranged at second edges of the series of protruding regions (Fig. 3B, lower groove 27c).
Regarding claim 16, Pamplin further teaches wherein the first body of shape memory alloy crosses over itself proximal each of the series of enclosed openings (see Fig. 3a; see col. 11, lines 31-33)
Regarding claim 18, Pamplin further teaches wherein the compression garment comprises a first flex frame and a second flex frame (see Fig. 2, multiple flex frames used), the first and second flex frames controlled independently of each other, and wherein one of the set .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US 9,161,878) in view of Bobroff (US 6,190,344) as applied to claim 8 above, and further in view of Johnson et al. (US PGPub 20170312161).
Regarding claim 15, Pamplin teaches all previous elements of the claim as stated above. Pamplin wherein the series of support regions comprises a set of magnetic elements coupled to edges of the series of support regions, the set of magnetic elements providing a magnetic field for retention of the body of shape memory alloy.
However, Johnson teaches an analogous active compression therapy device (see abstract and Fig. 1) wherein magnetic fasteners are used to tighten the system around the body (see paragraph 126).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the support regions of Pamplin to have magnetic elements, as taught by Johnson, for the purpose of using a known method of securing a device to the user. As modified, the magnetic elements provide a magnetic field for retention of the body of shape memory alloy, as the magnets inherently provide a magnetic field and the shape memory alloy would be attracted to the field and held in place.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US 9,161,878) in view of Bobroff (US 6,190,344) as applied to claim 8 above, and further in view of Joseph (US PGPub 2012/0101417).
Regarding claim 17, Pamplin teaches all previous elements of the claim as stated above. Pamplin does not teach a connection from the controller to a vehicle power source.
However, Joseph teaches an analogous orthopedic compression device (see abstract and Fig. 1) with a heating element with a connection configured for a vehicle power source (see paragraph 164).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Pamplin to have a connection from the controller to a vehicle power source, as taught by Joseph, for the purpose of being able to use the device as needed within a vehicle and Joseph teaches this is a known alternative to a conventional battery.
Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US 9,161,878) in view of Bobroff (US 6,190,344) as applied to claim 8 above, in view of Kazanchyan et al. (US PGPub 2016/0331620).
Regarding claim 19, Pamplin teaches all previous elements of the claim as stated above. Pamplin does not teach a biometric sensor subsystem, coupled to the controller that generates a biometric dataset for the user, and wherein at least one of the current parameter and the temporal parameter is determined based on the biometric dataset of the user.
However, Kazanchyan teaches an analogous compression device (see abstract and Fig. 1) comprising a biometric sensor subsystem (see paragraph 116, intelligent control based on 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Pamplin to include a biometric sensor subsystem, as taught by Kazanchyan, for the purpose of controlling the device based on feedback from body sensors in order to maximize recovery efficiency (see paragraph 116 of Kazanchyan).
Regarding claim 20, Pamplin further teaches wherein the compression garment comprises a first flex frame and a second flex frame (see Fig. 2, multiple flex frames used), the first and second flex frames controlled independently of each other, and wherein one of the set of stimulation patterns comprises a time delay between application of a current definition to the first flex frame and application of the current definition to the second flex frame (see col. 13, lines 38-48, the times can operate independent of one another, providing current to each frame).
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. Applicant argues that Pamplin does not teach the dual fastener system as newly recited in claims 1 and 8. However, Bobroff has now been used to teach this feature, the new rejection necessitated by applicant’s amendment
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.G./Examiner, Art Unit 3785                                                                                                                                                                                           
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799